162 F.3d 1173
98 CJ C.A.R. 5184
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Christian NJOKU, Plaintiff--Appellant,v.HOLIDAY INNS, INC., sued as: Holiday Inn, Inc., acorporation of the state of Tennessee; Sam J. Friedman, anOklahoma limited partnership d/b/a Tulsa Motels, Ltd.; AkrumBen Khayal, an Oklahoma limited partnership d/b/a TulsaMotels, Ltd.; Byrum Teekell, an Oklahoma limited partnershipd/b/a Tulsa Motels, Ltd., Defendants--Appellees.
No. 98-5007.
United States Court of Appeals, Tenth Circuit.
Oct. 2, 1998.

1
Before ANDERSON, McKAY and LUCERO, C.J.J.


2
ORDER AND JUDGMENT*


3
CARLOS F. LUCERO, C.J.


4
Christian Njoku appeals the dismissal of his employment discrimination lawsuit.  According to Mr. Njoku, the district court erred in dismissing his case without prejudice for the failure of his counsel to attend a pre-trial conference and to submit a pre-trial order.  We do not address his argument to this effect, however, because it is plain from the face of the district court's order that dismissal was based on two separate grounds: first, "[f]or good cause shown"; second, and "[f]urther, ... for the failure of Plaintiff's Counsel to attend the pre-trial conference and failure to submit a proposed pre-trial order."1  Because Njoku has not appealed the first of these grounds for dismissal, we must affirm the disposition below.  See Berna v. Chater, 101 F.3d 631, 633 (10th Cir.1996) (citing Murrell v. Shalala, 43 F.3d 1388, 1389-90 (10th Cir.1994)).


5
Njoku makes no argument that the district court's dismissal for "good cause shown" is synonymous with its dismissal for failure to attend the pre-trial conference and to submit a pre-trial order.  Given the plain language of the district court's order of dismissal, and in the absence of any showing to the contrary, we presume the two grounds for dismissal are, as they appear, separate and distinct.  Whatever the merits of the second grounds for dismissal, the first grounds must stand in the absence of an appeal, and the disposition of the district court be thereby upheld.  See id.


6
AFFIRMED.


7
The mandate shall issue forthwith.



*
 The case is unanimously ordered submitted without oral argument pursuant to Fed.  R.App. P. 34(a) and 10th Cir.  R. 34.1.9.  This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


1
 Contrary to his obligations under 10th Cir.  R. 10.3.1, Njoku fails to include in the record on appeal "the decision or order from which the appeal is taken."  In this case, however, the appellee has corrected Njoku's deficiency.  See Appellee's App. at 1